948 F.2d 1281
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John Daniel MacLEOD, Plaintiff-Appellant,v.VIRGINIA BEACH CORRECTIONAL CENTER;  Deputy Haley,Defendants-Appellees.
No. 91-7174.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 28, 1991.Decided Nov. 15, 1991.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.   Robert G. Doumar, District Judge.  (CA-91-68-N)
John Daniel MacLeod, appellant pro se.
Mark Douglas Stiles, Wilcox & Savage, Norfolk, Va., for appellees.
E.D.Va.
AFFIRMED.
Before ERVIN, Chief Judge, SPROUSE, Circuit Judge, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
John Daniel MacLeod, III appeals from the district court's order denying his post-judgment motion for recusal.   Our review of the record and the district court's opinion discloses that there was no abuse of discretion and this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   MacLeod v. Virginia Beach Correctional Ctr., No. CA-91-68-N (E.D.Va. July 8, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.